NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



          United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 20, 2012
                                  Decided January 10, 2013

                                           Before

                             JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 12-3238

UNITED STATES OF AMERICA,                ] Appeal from the United
                     Plaintiff-Appellee, ] States District Court for
                                         ] the Western District of
                                         ] Wisconsin
                                         ]
           v.                            ] No. 3:08-cr-00084-bbc-1
                                         ]
                                         ]
REED JOSEPH ROGALA,                      ] Barbara B. Crabb,
                    Defendant-Appellant. ] Judge.

                                         ORDER

        Reed Rogala was convicted under 21 U.S.C. §§ 846 and 841(a)(1), of conspiracy to
distribute marijuana, and was sentenced initially to 151 months in prison, a $100,000 fine, and
a 5-year term of supervised release. The court ordered Rogala to pay $250 monthly toward his
fine after his release from prison and made those payments a condition of supervised release.
The court also made a condition of his supervised release that he abstain from all use of
alcohol. On the government’s motion based on Rogala’s substantial assistance, the prison term
was reduced to 78 months.

       Rogala subsequently moved for a modification of the payment schedule and the
condition of supervised release requiring that he abstain from all alcohol. The district court
No. 12-3238                                                                                 Page 2

denied relief holding that it lacked subject matter jurisdiction to alter the fine and that the
alcohol restriction prohibited only excessive use rather than all use. On appeal, we vacated
that decision and remanded the case for further consideration. Although recognizing that a
court’s jurisdiction to alter the amount of a fine is limited, see 18 U.S.C. § 3572(c), we held that
in some circumstances the payment schedule may be modified whether or not it is a condition
of supervised release. We further noted that a court may modify the supervised-release
conditions to better serve the 18 U.S.C. § 3553(a) factors.

         On remand, the district court revised the condition relating to alcohol consumption so
as to limit it to prohibiting only the excessive consumption of alcohol. The court declined to
revise the payment provisions except to provide 60 rather than 30 days within which to make
his first payment of $250.00. The court held that it was too early to determine whether the $250
a month payment would be too onerous given Rogala’s education and prior work history.

         Rogala has now appealed that decision to this court, but his appeal addresses only an
issue not subject to the remand. Rogala argues, as he did in the prior appeal, that the amount
of the fine should have been lower because the PSR improperly calculated his net worth, and
the district court relied on that number in determining the fine. We did not grant relief on that
issue in the prior appeal, noting that a court’s jurisdiction to alter the amount of the fine is
limited, and citing to 18 U.S.C. § 3572(c). That statutory provision sets forth the circumstances
in which a sentence to pay a fine can be modified or challenged, and Rogala’s challenge does
not fall within any of those circumstances. Rogala asserts instead that Federal Rule of Criminal
Procedure 36 allows the district court to correct mathematical mistakes at any time, but that
reflects a misunderstanding of that rule. Rule 36 allows the correction of clerical errors,
typically for situations in which the written sentence differs from the oral pronouncement of
the sentence, not judicial mistakes. United States v. Johnson, 571 F.3d 716, 718 (7th Cir. 2009).
It allows a district court to correct a final judgment to reflect the sentence it actually imposed,
but it does not provide authority for the district court to change a sentence it imposed even if
that sentence was erroneous. Id. Therefore, Rule 36 does not provide authority for the district
court to recalculate his net worth and reconsider the fine. Day v. McDonough, 547 U.S. 198, 210
(2006), does not provide otherwise in stating that if a judge detects a computational error no
federal rule commands the judge to suppress that knowledge. That case addressed not a
challenge to a sentence, but a mathematical error in computing the timeliness of a habeas
petition, and therefore is inapposite.

       Accordingly, we held in our prior appeal that the court lacked jurisdiction to alter the
amount of the fine. That issue was not remanded to the district court, and therefore is not
properly before the court in this appeal from the remand. See United States v. Peel, 668 F.3d 506,
507 (7th Cir. 2012); United States v. Barnes, 660 F.3d 1000, 1006 (7th Cir. 2011). Rogala does not
challenge the determinations made by the district court on that remand, regarding the fine
payment provisions or the alcohol restriction, and therefore the decision of the district court
is AFFIRMED.